                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ISHEEA SHAQUEENA REESE                    :     CIVIL ACTION
                                           :
                   v.                      :
                                           :
 ANDREW SAUL, Commissioner of              :     NO. 19-2142
 Social Security

                                       ORDER

        AND NOW, this 29th day of January, 2020, upon consideration of Plaintiff’s
brief (Doc. 11), the response (Doc. 12), reply (Doc. 14), Defendant’s uncontested motion
to stay consideration of the case (Doc. 13), and the Third Circuit’s decision in Cirko v.
Commissioner of Social Security and Bizarre v. Commissioner of Social Security, __
F.3d __, 2020 WL 370832 (3d Cir. Jan. 23, 2020), IT IS HEREBY ORDERED that:

      1. The motion to stay is denied as moot.

      2. Judgment is entered REVERSING the decision of the Commissioner of Social
         Security for the purposes of this remand only and the relief sought by Plaintiff
         is GRANTED to the extent that the matter is REMANDED for further
         proceedings consistent with this adjudication.

      3. On remand, the case will be considered by a constitutionally appointed ALJ
         other than the one who previously adjudicated Plaintiff’s claim.

      4. The clerk of Court is hereby directed to mark this case closed.

                                                BY THE COURT:

                                                /s/ELIZABETH T. HEY

                                                _________________________________
                                                ELIZABETH T. HEY, U.S.M.J.
